DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites “the plurality of sensor receptacle enabling removal of the first combination of sensors and replacement with a second combination of sensors that is different from the first combination of sensor, the second combination of sensors performing a second functionality of the configurable sensor platform that is different from the first functionality”.

However the specification and/or the drawings fails to support the amendment. At best par 0049 discloses “In some implementations, the sensor module 322 may include a plurality of slots 330 to which individual sensors 332 may be connected. The slots 330 can be connected to other modules of the sensor platform 126 such that sensors received within a slot can readily use the other modules. For example, each slot 330 can be connected to the switched mode power supply (SMPS) 316 through electrical connection 334, making power available to a sensor 332 connected to the slot 330. In another example, each slot 330 can be connected to a processor 320 through a connection between an input/output port of the slot and the input/output lines 324.”
Nowhere in the above mentioned paragraph does it disclose anything about enabling removal of the first combination of sensor and a replacement thereof. 
Applicant is to provide support for such amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “the plurality of sensor receptacle enabling removal of the first combination of sensors and replacement with a second combination of sensors that is different 
However it is unclear how the sensors can be swapped when the drawing and the claims fails to set forth the structure capable of performing the claimed limitation. For example the claims and the spec does not include the detail of the sensor module to include structures that makes it possible for the sensor swap.
For the purpose of examination the claim is read without the limitation of the amendment. 
Please note that the dependent claim does not provide a solution for the 112 raised above and they are also subjected to the same 112 rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31,32, 34, 35, 37, 28, 40, 41 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lin et al. (US 2015/0173159)

Re Claim 31; Lin discloses a configurable sensor platform comprising (70, Fig. 4. However Fig. 6 is the block diagram of 70): 
an enclosure (70) configured to be deployed on a streetlight (30); 


at least one outlet (not shown but implicit since 90 is coupled to 70) configured to provide power to one or more external sensors or devices (90) located outside the enclosure; (Fig. 6, 9, Par. 0022 the power module 21 of the environment detection device 70 can provide the required power and/or receive the required power from an external source.
an electrical connector (27) for connecting the enclosure to a power source on the streetlight; (Par. 0022 The street lamp interface 27 receives an external power and further provides the received power to the environment detection device 70. ) and 
at least one pass-through connector (bus connected in between 20 and 21) disposed within the enclosure to provide an electrical connection between the electrical connector and the outlet.

Re Claim 32; Lin discloses further comprising: a radio module (24) for facilitating wireless communication between the sensor platform and another wireless device (par. 0022); and 
one or more processing devices (20) disposed in the enclosure, the one or more processing devices configured to receive data from at least one of the first combination of sensors and send 

Re Claim 35; Lin discloses wherein the outlet is one of: an alternating current (AC) outlet, a direct current (DC) outlet, a universal serial bus (USB) port, or a Power-over-Ethernet (PoE) port. (Fig. 6, implicit that the power supply is at least one of the listed above option)

Re Claim 37; Lin discloses wherein the electrical connector comprises a receptacle in accordance with standards set by National Electrical Manufacturers Association (NEMA). (Par. 0021)

Re Claim 38; Lin discloses wherein the first combination of sensors or the second combination of sensors comprises at least one of an environmental sensor, a noise sensor, a seismic sensor, a threat sensor, a contact sensor, or a motion sensor. (Par. 0022)

Re Claim 40; Lin discloses wherein at least a subset of the first combination of sensors or the second combination of is a part of a wireless sensor network. (Par. 0028)

Re Claim 41; Lin discloses wherein the wireless sensor network includes one or more external sensors disposed outside the enclosure of the sensor platform. (Par. 0028)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cooley et al. (US 20070258202)

Re Claim 36; Lin discusses a receptacle as discussed above. 
Lin does not disclose wherein the outlet comprises a receptacle in accordance with standards set by National Electrical Manufacturers Association (NEMA).
However Cooley discloses wherein the outlet comprises a receptacle in accordance with standards set by National Electrical Manufacturers Association (NEMA). (Par. 0031)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the outlet of Lin with a NEMA rated receptacle in order to prevent the wrong combinations of electrical systems from being plugged together, thereby avoiding potentially dangerous conditions

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Verfuerth (US 20120038490)

Re Claim 39; Lin discloses wherein the plurality of sensors as discussed above. 
The combination does not disclose comprise at least one of a parking sensor, a pedestrian counter, or a traffic counter.
However Verfuerth discloses the sensors comprise at least one of a parking sensor, a pedestrian counter, or a traffic counter. (Par. 0060)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the street light include a traffic counter in order to determine traffic pattern to advice the authority about road condition.   

Claims  42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lin 

Re Claims 42-44; Lim discloses a sensor module comprises a plurality of sensors coupled to input/output line of one or more processing devices as discussed above. 
Lim does not disclose wherein the sensor module comprises a circuit board and wherein the sensor receptacles comprise a plurality of slots on the circuit board the plurality of slots configured to receive at least a subset of the first combination of sensors or the second combination of, wherein at least some slots in the plurality of slots are electrically connected to an input/output line of one or more processing devices and wherein one or more of the slots comprise an input/output port electrically connected to an input/output line of one or more processors.
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the sensors installed in the slot and coupled on a circuit board in order to 
The applicant requested a reference to disclose such limitation. Ledgerwood 8,387,972 discloses that (Fig. 6 and col. 3 line 25-40)
Claims  45 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gervais

Re Claim 45; Lim discloses wherein the external device as disclosed above. Lim does not disclose comprises a streetlight controller, and wherein the outlet is configured to enable signals from the first combination of sensors or the second combination of sensors to be received by the streetlight controller.  
Gervais discloses wherein the external device (12) comprises a streetlight controller, (it controls the street light by turning it off) and wherein the outlet is configured to enable signals from the sensors to be received by the streetlight controller. (the outlet is merely a bus dedicated for power and signals through and therefore can be enabled from the sensors to the streetlight controller) (Fig. 2)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a controller in the external device, motivated by the desire to have a redundant control scheme for the sensors to increase reliability of the system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 31, 32, 35-38, 40-49 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais in view of Lin et al. (US 2015/0173159).
Re Claim 31; Gervais discloses a configurable sensor platform (10, Fig. 1) comprising: an enclosure (38, Fig. 2) configured to be deployed on a streetlight (22); 
a sensor module (48), a  photo sensor 
the sensors being selectable in accordance with a target functionality of the configurable sensor platform; (turning off the street lamp, Fig. 2)
at least one outlet (18, Fig. 2) configured to provide power to one or more external sensors or devices located outside the enclosure (12); (Par. 0016)
an electrical connector (20) for connecting the enclosure (38) to a power source (24) on the streetlight; (Par. The interposer 10 is directly wired to the major load/AC power line 24)
and at least one pass-through connector disposed within the enclosure to provide an electrical connection between the electrical connector and the outlet. (Par. 0019 and Fig. 3).
Gervais does not necessarily disclose that the optional photo sensor comprising a first combination  of sensor being configured to receive a second combination of sensors performing a second functionality of the configurable sensor platform that is different from the first functionality. 
However Lin discloses a sensor module (70) comprising a plurality of sensor receptacles (22, 23, 25 31, 29 etc.) configured to receive a first combination sensors, (22, 23) that performs a first 

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included the multiple sensors disclosed by Lin in the housing of the Gervais motivated by the desire to detect weather information so that the photo sensors disclosed by Gervais would efficiently control the illumination of the street light to increase public safety. 

Re Claim 32; Gervais discloses an optional receiver further comprising: a radio module (44) for facilitating wireless communication between the sensor platform and another wireless device; and one or more processing devices disposed in the enclosure, the one or more processing devices configured to receive data from at least one of the plurality of sensors and send information to the radio module. (Par. 0034)

Re Claim 35; Gervais discloses wherein the outlet is one of: an alternating current (AC) outlet, a direct current (DC) outlet, a universal serial bus (USB) port, or a Power-over-Ethernet (PoE) port. (Par. 0014)

Re Claim 36; Gervais discloses wherein the outlet comprises a receptacle in accordance with standards set by National Electrical Manufacturers Association (NEMA). (Fig. 2) the receptacle disclosed in Gervais as similar to the applicants disclosure

Re Claim 37; Gervais discloses wherein the electrical connector comprises a receptacle in accordance with standards set by National Electrical Manufacturers Association (NEMA). (Fig. 2) the receptacle disclosed in Gervais as similar to the applicants disclosure 

Re Claim 38; wherein the plurality of sensors comprises at least one of an environmental sensor, a noise sensor, a seismic sensor, a threat sensor, a contact sensor, or a motion sensor.(Fig. 3 and Par. 0020; A photo sensor is an environmental sensor)

Re Claim 40; Lin discloses wherein at least a subset of the plurality of sensors is a part of a wireless sensor network. (Par. 0028)

Re Claim 41; Lin discloses wherein the wireless sensor network includes one or more external sensors disposed outside the enclosure of the sensor platform. (Par. 0028)

Re Claim 42-44; the combination of Gervais in view of Lin discloses a sensor module comprises a plurality of sensors coupled to input/output line of one or more processing devices as discussed above. 
the combination of Gervais in view of Lin does not disclose wherein the sensor module comprises a circuit board and wherein the sensor receptacles comprise a plurality of slots on the 
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the sensors installed in the slot and coupled on a circuit board in order to have easily access the multiple sensor simultaneously so that the control of the sensors are efficient.   
For teaching reference see Ledgerwood 8,387,972 discloses that (Fig. 6 and col. 3 line 25-40)

Re Claim 45; Gervais discloses wherein the external device (12) comprises a streetlight controller, (it controls the street light by turning it off) and wherein the outlet is configured to enable signals from the first combination of sensors or the second combination of sensors to be received by the streetlight controller. (the outlet is merely a bus dedicated for power and signals through and therefore can be enabled from the sensors to the streetlight controller)

Re Claim 46; Gervais discloses wherein the external device (12) comprises a streetlight controller (50), and wherein the outlet is configured to enable signals from the streetlight controller (50) to be received by the one or more sensors, the streetlight, or any combination thereof. (12 controls the street light by opening the switch 30 through the processor 36 through the outlet)

Re Claim 47; Gervais discloses wherein the external device comprises a photocell, (34) and wherein the outlet enables the photocell to communicate with a streetlight controller (36) to control the streetlight. (Par. 0022)

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Gervais in view of Lin and further in view of Verfuerth (US 20120038490)

Re Claim 39; the combination of Gervais in view of Lin discloses wherein the plurality of sensors as discussed above. 
The combination does not disclose comprise at least one of a parking sensor, a pedestrian counter, or a traffic counter.
However Verfuerth discloses the sensors comprise at least one of a parking sensor, a pedestrian counter, or a traffic counter. (Par. 0060)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the street light include a traffic counter in order to determine traffic pattern to advice the authority about road condition.   
Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 
Applicant argues Vias or throughholes on a circuit board that ‘receive pins of the chips’… in order to be soldered’ are different than a ‘plurality of sensor receptacles being reconfigurable to receive a second combination of sensors that is different from the first 
However the examiner respectfully disagree. On circuit boards, vias would allow the plurality of sensors to be more reconfigurable because there are more vias on the circuit board which would accept different type of sensors to form the first and second combination of sensors where the first and second combination of sensors are different. The type of sensors based on the functionality of the sensor would have a different dimension. Even if a soldering iron is used to reconfigure the sensors, it’s within the grasp of the one of an ordinary skill in the art. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Conclusion


Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







08/03/2021
Primary Examiner, Art Unit 2836